IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1235
                                Filed July 1, 2020


DONALD KING,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Lee (North) County, Mark E. Kruse,

Judge.



      Donald King appeals the dismissal of his application for postconviction

relief. AFFIRMED.




      Curtis Dial of Law Office of Curtis Dial, Keokuk, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee State.



      Considered by Bower, C.J., and Doyle and Schumacher, JJ.
                                         2


DOYLE, Judge.

       Donald King appeals the dismissal of his application for postconviction relief

(PCR), challenging his 1991 conviction on one count of first-degree murder. See

generally State v. King, 492 N.W.2d 211, 212 (Iowa Ct. App. 1992) (affirming

King’s conviction on direct appeal). King began this PCR action in 2018 based on

the legislature’s enactment of a “stand your ground” statute. See 2017 Iowa Acts

ch. 69, § 37 (codified at Iowa Code § 704.1(3) (2018)). He alleges the statute

qualifies as a new ground of law, providing an exception to the three-year statute

of limitation on PCR actions set forth in Iowa Code section 822.3 (2018) (requiring

applicants to file a PCR application within three years of the date procedendo is

issued on direct appeal). The PCR court granted the State’s motion for summary

disposition of the application, noting various decisions of this court that hold the

new law does not apply retroactively. See, e.g., Hines v. State, No. 17-2080, 2019

WL 1056030, at *1 (Iowa Ct. App. Mar. 6, 2019).

       On appeal, King concedes the district court was relying on precedent in

dismissing his application but argues those cases were wrongly decided. But on

the day the State moved for summary disposition, our supreme court decided State

v. Williams, 929 N.W.2d 621, 637 (Iowa 2019), reh’g denied (July 15, 2019),

holding Iowa Code section 704.1(3) does not apply retroactively. “We are not at

liberty to overturn Iowa Supreme Court precedent.” See State v. Hastings, 466

N.W.2d 697, 700 (Iowa Ct. App. 1990). Thus, we affirm.

       AFFIRMED.